Citation Nr: 1815073	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  11-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a neck disability, to include as secondary to the nonservice-connected right shoulder disability.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from September 1992 to January 1993.  The Veteran also had Reserve service that ended in April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded these matters October 2014, August 2015, and February 2017.

As part of his December 2011 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ).  The Veteran then subsequently modified that request in August 2014 and requested a videoconference hearing.  In July 2015 correspondence the Veteran was properly notified of the date, time and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704 (d).

The Board finds there has been substantial compliance with its February 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1. The Veteran does not have a current right shoulder disability that is related to service.

2. The Veteran's current neck disability was not incurred in or caused by service, and was not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for service connection for a neck condition, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1131; 38 C.F.R. 
 § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

ACDUTRA is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law."  38 U.S.C. § 101 (22) (2012); 38 C.F.R. § 3.6 (c) (2017).  The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (23) (2012); 38 C.F.R. § 3.6 (d) (2017).  Thus, service connection may only be grated for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101 (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

The Veteran contends that his current right shoulder disability is related to an injury sustained during a period of ACDUTRA.  He further contends that his current neck disability is secondary to his right shoulder disability.

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service-connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Initially, the Board notes that these matters were remanded several times to locate service personnel records that could verify additional dates of service the Veteran claimed.  Specifically, the Veteran has one verified period of ACDUTRA from September 1992 to January 1993, during which service treatment records are silent for any right shoulder or neck injuries.  However, a May treatment record reflects that the Veteran reported to sick call for a number of complaints - athlete's foot, a skin rash on his arm, and a right shoulder injury.  The date is cut off at the start of the entry; however, within the entry, it notes that on May 16, 1995, he was "in field" when he experienced itching of the foot.  It was further noted that the right shoulder injury occurred on May 17.  The August 2015 Board noted that it could be possible that the Veteran could have been on field exercises as part of INACDUTRA in May 1995 when he injured his shoulder.  As it was determined that extensive efforts had been made to locate the Veteran's service treatment records, the Board directed the RO to locate the Veteran's personnel records.

Subsequent to the August 2015 Board remand, the RO contacted the National Personnel Records Center (NPRC) and the Defense Personnel Records Information Retrieval System (DPRIS).  In June 2016, DPRIS provided all service personnel and treatment records; however, the Board noted in its February 2017 remand that these records did not allow for the VA to verify any additional periods of ACDUTRA or INACDUTRA, to include answering the question of whether the May 1995 injury occurred during ACDUTRA or INACDUTRA.  The Board directed that the RO make additional attempts to verify the Veteran's periods of ACDUTRA and INACDUTRA while serving in the Reserves.  In addition, the Board found the October 2011 VA opinion inadequate as it relied on a lack of "documentation of ongoing shoulder pain post service for over 10 years."  The Board asserted that the examiner did not address the Veteran's competent lay statements indicating ongoing pain.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

Following the February 2017 Board remand, the RO made the request for additional records to verify the Veteran's periods of service.  However, in email correspondence dated April 2017 from the 841st Engineer Battalion, it was found that there were no additional records regarding the Veteran.

In September 2017, the Veteran was afforded a VA examination for his claims.  Regarding the Veteran's right shoulder, the examiner noted a diagnosis of right shoulder strain in May 1995.  The Veteran stated that he initially injured his shoulder in November 1992 at Ft. Leonard during training on the monkey bars.  He said it was raining, cold and his hand slipped.  The Veteran said he went to the hospital and was on light duty for a few days and he felt fine.  He said that he later reinjured his shoulder during the Reserves as there were certain things he could not do like throwing a ball or pull ups.  The Veteran said he had a rotator cuff tear, and had not had an MRI but that an x-ray showed it was structurally damaged.  The Veteran also said he was seen in May 1995 for his right shoulder pain when playing basketball in the evening of May 17.  He continued playing and was diagnosed with right shoulder strain.  

Regarding the Veteran's neck condition, the examiner noted a diagnosis of degenerative arthritis of the spine.  The Veteran stated that his right shoulder was injured and by holding his shoulder a certain way for a long time, he asserted that he developed a kink in his neck.  

The examiner opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran was seen during his Reserve duty in May 1995 for a right shoulder strain when playing basketball on May 17 in the evening.  There was no LOD found.  The examiner stated that there was no evidence of an injury at Ft. Leonard found in the Veteran's available service treatment records occurring in November 1991.  Thus, the extent and degree of this reported injury could not be ascertained.  Post separation, there were no treatment records showing he was seen for persistent disabling right shoulder condition.  Therefore, the examiner found that there was no current right shoulder diagnosis and an opinion regarding his current shoulder condition (because there were no records from his civilian providers) and past injury (because the examiner did not have records of his reported injury November 1991) could not be determined.  The examiner further stated that the Veteran's right shoulder x-ray from his previous October 2011 VA examination showed possible borderline widening of the AC joint, which could indicate a previous AC separation.  This joint was located at the top of the shoulder and clavicle (collarbone) and is made up of the clavicle and acromion.  The examiner said that the Veteran stated his pain now and always had been in the posterior shoulder (not the AC joint).  Thus, no correlation could be made between this x-ray report and his complaint of shoulder pain.  The examiner said that the Veteran's diagnosed shoulder strain in service was a distinct and separate condition from a possible AC separation.  As previously stated, because there were no treatment records post separation, it could not be determined if his shoulder strain in service was chronic.  A diagnosis could not be made based upon symptoms alone as many conditions could produce similar symptoms.  

In addition, as to whether his current neck disability (mild degenerative arthritis) was caused or aggravated by his shoulder condition, the examiner stated that this would not be the case.  The examiner reasoned that there was no evidence in his service treatment records that he was seen or treated for neck pain.  There was no evidence he had been seen or treated for neck pain post separation.  The examiner stated that current mainstream medical literature indicated that arthritis of the spine (cervical or lumbar) occurred over time due to normal aging and wear and tear, and arthritis typically worsened with age.  In addition, current mainstream medical literature did not support that a shoulder strain (that he was diagnosed with in service) caused or aggravated arthritis of the neck (his current cervical spine condition diagnosed on radiograph in October 2011).

The Veteran has offered his own opinion on diagnosis and etiology, stating that he currently has a right shoulder condition and neck condition that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the VA examiner's opinion than the Veteran's own contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. At 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a right shoulder disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. At 225.

In addition, as the Board has concluded that service connection is not warranted for a right shoulder disability, there can be no secondary service connection for a neck condition, and service connection on a secondary basis must be denied based on lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to lack of legal merit).  As the claim for service connection for a right shoulder disability is being denied, service connection for a neck condition may not be granted on a secondary basis.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current right shoulder disability, and the lack of evidence showing a nexus between the Veteran's neck condition and service, the preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved.  Service connection for a right shoulder disability, and a neck disability, to include as secondary to the nonservice-connected right shoulder disability is not warranted. 


ORDER

1. Entitlement to service connection for a right shoulder disability is denied.

2. Entitlement to service connection for a neck disability, to include as secondary to the nonservice-connected right shoulder disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


